Title: To George Washington from Henry B. Baker, 28 December 1792
From: Baker, Henry B.
To: Washington, George



Honord Sir,
Philada Decr 28th 1792

You will observe by the enclosd Papers the unhappy Situation that I now labour under, and a recommendation from Colo. Henry Hollingsworth Major Edward Oldham Major Thomas M. Forman & other reputable Characters of Cecil County—I hope your honour will pardon the liberty I take, being urgd by the

greatest necessity & a confidance of recieving a Small pecuniary assistance from your generous hand that was always ready to render relieve to a distressd Soldier—My inability Please your honor denies me the opportunity of doing any thing in an active way towards the support of my distressd family to whom I must return nearly disconsalate—Should it not be in my Power to Procure an under Clerks place in some of the Public Offices in Town—I flater myself if your honor would be so kind as to oblige me with a line or two to Genl Knox and Colo. Hamilton, I should succeed in the application this circumstance Honord Sir, (as it is my last effort to support my dear Wife & suffering little Ones) would be recorded by kind Providance, a⟨s⟩ a fresh instance of your unlimited humanity for unhappy mortals who sufferd in the service of thier Country. In Duty bound Honord Sir, With Humble Submission I shall ever remain your most Obedt most Humb. Servt

Henry b. Baker


P.S. I hope your honor will oblige me with an answer by the Bearer Mr Sanders. H.b.B.

